BOLIN, Judge.
James A. Burney and his insurer were sued by Charles Berry to recover damages for personal injuries and medical expenses allegedly caused to the latter and his two minor children when Burney’s automobile skidded into Berry’s car on a rain-slicked street in the City of Shreveport. The lower court awarded Berry $300 for personal injuries and $102 for medical expenses. For reasons not necessary for this decision, the court sustained an exception •of no right of action as to the claim on behalf of the minors. Berry appeals and asks this court to increase his award for personal injuries and medical expenses.
Liability is not contested by appellee, who asks only for affirmation of the lower court’s award. Therefore, the only question before this court is whether the award of the trial court is so inadequate as to constitute an abuse of its discretion.
The medical testimony consisted solely of that of Dr. Albert I. Clark, the treating physician. He testified he first examined plaintiff on October 10, 1964, one month subsequent to the accident, at which time X-ray pictures of the patient’s back were normal. On several occasions during the months of December and January Dr. Clark administered drugs and physical therapy to alleviate the back pain and disability allegedly suffered by Berry. Plaintiff was examined by the physician on January 30, 1965, and was discharged on that date as free of any residual disability.
Examination of all the evidence leads this court to conclude plaintiff suffered only minor injuries and the trial judge by Louisiana Civil Code Article 1934(3). did not abuse the discretion vested in him Accordingly, the judgment of the lower court is affirmed at appellant’s cost.
Affirmed.